Citation Nr: 0825552	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for a psychiatric disability.  

The veteran appealed the RO's decision and in September 2006, 
he and his spouse testified before a Veterans Law Judge 
sitting at the RO.  The following month, the Board advanced 
the veteran's case on the docket based on the veteran's age.  
See 38 C.F.R. § 20.900(c).

In a November 2006 decision, the Board determined that new 
and material evidence had been received to reopen the claim.  
The underlying issue of entitlement to service connection for 
a psychiatric disability was remanded to the RO for 
additional evidentiary development.  

In a March 2008 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the September 2006 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102; 38 
C.F.R. § 20.707.  Later that month, the veteran responded 
that he wished to attend a Board videoconference hearing.  
Accordingly, in April 2008, the Board remanded the matter for 
the purpose of affording the veteran the opportunity to 
appear at a hearing, as he had requested.  The veteran, 
however, withdrew his hearing request and the case was 
returned to the Board.

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran claims that his current psychiatric disorder was 
incurred during service, as evidenced by the fact that he 
suffered a "nervous breakdown" while on active duty.  The 
veteran's service medical records include a clinical record 
brief showing that the veteran was hospitalized from August 
17 to August 21, 1951, at the U.S.A.F. Hospital at Keesler 
Air Force Base, Mississippi, for a severe, acute anxiety 
reaction precipitated by stress from difficulty in school, 
and manifested by a confused and agitated episode.  

Unfortunately, however, actual clinical records pertaining to 
this period of hospitalization have not been associated with 
the record on appeal.  In November 2006, the Board remanded 
this matter for the purpose of obtaining such records.  A 
review of the record indicates that the RO contacted Keesler 
Air Force Base Hospital directly and requested such records.  
The response was negative.  However, the RO made no attempt 
to contact the National Personnel Records Center (NPRC), 
where such records, if available, are apparently stored.  See 
VBA's Adjudication Procedure Manual, M21-1MR, 
III.iii.2.B.10.d and 2.B.12.c.  In this regard, the service 
medical records presently in the claims file were obtained in 
1958, and VA Form 3101, Request for Information, from that 
time indicates that the service medical records were obtained 
from the "Air Force Records Center" and included two 
"clinical" documents, including the "cover sheet" 
regarding the inpatient treatment at Keesler Air Force Base 
Hospital.  Since "clinical" or "inpatient" records today 
are usually stored at the NPRC, albeit in a different manner 
than "medical" records (under the name of the hospital, 
rather than under the name of the veteran), and since a 
specific request for "clinical" records must be made to 
NPRC in order to obtain them, the Board concludes that on 
remand, the RO should attempt to obtain the complete 
"clinical" records from the NPRC.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  
Accordingly, this case must be remanded for compliance with 
the Board's previous remand directives.

Additionally, the Board notes that the record on appeal 
indicates that the veteran was awarded disability benefits 
from the Social Security Administration (SSA) in 1985 due, in 
part, to a psychiatric disability.  Complete records from SSA 
have not yet been requested.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is required to obtain 
relevant records from a Federal department or agency, 
including SSA.  Indeed, VA may only end efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given the 
discussion above, the Board finds that additional action is 
necessary in order to obtain records from SSA.  

The record also shows that, in the VCAA notice letters that 
the RO sent to the veteran, the RO asked him to provide the 
address of Eisenhower Hospital in Leavenworth, Kansas, 
because in December 2006 the veteran submitted an 
Authorization form so that the RO could obtain records from 
that facility, and the RO proceeded as though the hospital 
were a private hospital.  However, there is a VAMC called the 
"Dwight D. Eisenhower" VAMC in Leavenworth, Kansas.  
Therefore, on remand, the RO should attempt to obtain 
treatment records from that VAMC.

Finally, the Board finds that a VA medical examination is 
necessary to clarify the nature and etiology of the veteran's 
current psychiatric disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, the veteran's service medical records document 
psychiatric treatment during service.  The post-service 
medical evidence includes an April 1964 VA hospitalization 
summary noting symptoms including anxiety and tension.  VA 
and private clinical records show notations of depression 
again in the early 1980's.  Recent treatment records show 
continued diagnoses of major depressive disorder.  Finally, 
at a September 2006 Board hearing, the veteran's spouse 
testified that she recalled the veteran having symptoms of 
sadness and depression since the time of their marriage in 
1956.  
The Court has held that a VA medical examination is necessary 
if the evidence of record "indicates" that there "may" be 
a nexus between a current disability and active service.  The 
Court noted that the types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  It appears that the VA examiner who 
conducted an examination of the veteran in September 2005 was 
not aware of the April 1964 VA hospitalization summary noting 
symptoms including anxiety and tension, and based an opinion 
that the veteran's current psychiatric disorder was not 
likely associated with service, in part, on a long gap of 
time between treatment in service in the 1950s and the first 
evidence of a psychiatric disorder in the 1980s.  Given the 
evidence in this case, an examination and opinion are 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request "clinical" or "inpatient" 
records pertaining to the veteran's 
hospitalization at Keesler Air Force Base 
Hospital from August 17-21, 1951.  All 
efforts to obtain these records should be 
detailed in the claims folder.

2.  The RO should contact SSA and obtain 
a copy of the decision regarding the 
veteran's award of disability benefits in 
March 1985, as well as any medical 
records in its possession.  

3.  The RO should attempt to obtain 
records of treatment pertaining to the 
veteran from the "Dwight D. Eisenhower" 
VAMC in Leavenworth, Kansas, pursuant to 
the veteran's December 2006 reference to 
treatment at this VA facility in a VA 
Form 21-4142..  
4.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the etiology of his 
current psychiatric disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or any incident therein, 
including his August 1951 hospitalization 
for a severe, acute anxiety reaction.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




